Exhibit 10.5

 

FORM OF INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (this “Agreement”) is made as of              by
and between Apogent Technologies Inc., a Wisconsin corporation (the “Company”),
and             , an executive officer of the Company (“Indemnitee”).

 

WHEREAS, it is essential to the Company to retain and attract as directors and
executive officers the most capable persons available; and

 

WHEREAS, both the Company and Indemnitee recognize the risk of litigation, and
claims being asserted, against directors and executive officers of public
companies in today’s environment; and

 

WHEREAS, applicable provisions of the Wisconsin Business Corporation Law (the
“WBCL”) and of the Company’s Bylaws (the “Bylaws”) require the Company to
indemnify and advance expenses to its directors and executive officers to the
fullest extent permitted by law and Indemnitee’s service as a director and/or an
executive officer is in part in consideration of such indemnification rights;
and

 

WHEREAS, in recognition of Indemnitee’s need for substantial protection against
personal liability in order to enhance Indemnitee’s service to the Company in an
effective manner, and to provide Indemnitee with specific contractual assurance
that the protections promised by the WBCL and the Bylaws will be available to
Indemnitee (regardless of, among other things, any amendment to or revocation of
such or any change in the composition of the Company’s Board of Directors or
acquisition transaction relating to the Company), the Company wishes to provide
in this Agreement for the indemnification of, and the advancing of expenses to,
Indemnitee to the fullest extent permitted by law and as set forth in this
Agreement.

 

NOW, THEREFORE, in consideration of the premises and of Indemnitee’s service as
a director and/or an executive officer of the Company, and for other good and
valuable consideration, the adequacy of which is hereby acknowledged, the
Company and Indemnitee agree as follows:

 

1.    Contractual Nature of Existing Indemnification Provisions. The
indemnification provisions contained in Subchapter VIII of the WBCL and Article
VIII of the Bylaws, as in effect on the date hereof and as either may be amended
to provide more advantageous indemnification rights to Indemnitee, shall be
deemed to be a contract between the Company and Indemnitee and any amendment,
modification, revocation or repeal of any of such provisions of Subchapter VIII
of the WBCL or Article VIII of the Bylaws shall not limit any rights of
Indemnitee hereunder to indemnification or the allowance of expenses.

 

2.    Subrogation. In the event the Company shall make any payments pursuant to
Subchapter VIII of the WBCL, Article VIII of the Bylaws or this Agreement, the
Company shall be subrogated to the extent of such payments to all of the rights
of recovery of Indemnitee, who agrees to execute all documents required and to
do everything that may be necessary or desirable to secure



--------------------------------------------------------------------------------

such rights, including the execution of such documents as may be necessary to
enable the Company effectively to bring suit to enforce such rights.

 

3.    Defense and Settlement. In consideration of Indemnitee’s rights to
indemnification pursuant to this Agreement, the Indemnitee agrees to give
written notice to the Company as soon as practicable of any claim (“Claim”) made
against him for which indemnity will or could be sought. In connection with any
Claim, Indemnitee agrees to cooperate fully with the Company and to provide
timely access to all relevant documents and other records in Indemnitee’s
possession or control. The Indemnitee agrees to provide the Company with all of
the information, assistance and cooperation which the Company reasonably
requests. Further, the Indemnitee agrees not to settle any Claim or otherwise
assume any contractual obligation or admit any liability with respect to any
Claim without the Company’s written consent, which shall not be unreasonably
withheld.

 

4.    Non-Exclusivity. Nothing herein shall be deemed to diminish or otherwise
restrict Indemnitee’s right to indemnification under any provision of the WBCL,
the Company’s Articles of Incorporation or the Bylaws.

 

5.    Governing Law. This Agreement shall be governed by and construed in
accordance with Wisconsin law.

 

6.    Severability. The provisions of this Agreement are severable, and if any
clause or provision hereof shall be held invalid or unenforceable in whole or
part, then such invalidity or unenforceability shall affect only such clause or
provision, or part thereof, and shall not in any manner affect such clause or
provision to the extent that such clause or provision is valid or enforceable,
and shall not in any manner affect any other clause or provision of this
Agreement.

 

7.    Amendment. No amendment, modification, termination or cancellation of this
Agreement shall be effective unless in writing and signed by the parties hereto.

 

8.    Binding Effect. This Agreement shall be binding upon all successors and
assigns of the Company (including any transferee of all or substantially all of
the Company’s assets and any successor by merger or operation of law) and shall
inure to the benefit of the heirs, personal representatives and estate of
Indemnitee.

 

9.    Effectiveness. This Agreement supersedes all previously executed
indemnification agreements between the parties. The provisions of this Agreement
shall cover claims, actions, suits and other proceedings whether now pending or
hereafter commenced and shall be retroactive to cover acts or omissions or
alleged acts or omissions, which heretofore have taken place. By way of example
but not of limitation, this Agreement shall apply to all liabilities, known or
unknown, contingent or otherwise, that presently exist or arise in the future,
regardless of whether the liabilities relate to activities of Indemnitee or the
Company preceding or subsequent to the date of this Agreement.

 

[Remainder of page intentionally blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

APOGENT TECHNOLOGIES INC.

By:

 

 

--------------------------------------------------------------------------------

   

Name: Frank H. Jellinek, Jr.

Title: Chairman of the Board

 

 

 

 

--------------------------------------------------------------------------------